Pee Cubiam.
The facts in this case are substantially on all fours with the facts in S. v. Dew, ante, 595, except that the appellant alleges in its proposed amendment to its answer that this defendant has been apprehended and was returned to the Wilson County jail on 16 April 1954. What is said in the opinion in that ease is controlling here.
While the subsequent arrest of the defendant does not, ipso facto, discharge the original forfeiture, Tar Heel Bond Co. v. Krider, 218 N.C. 361, 11 S.E. 2d 291; S. v. Brown, 218 N.C. 368, 11 S.E. 2d 294, the door is still open to the defendant to appeal to the court to modify the judgment absolute for the reason the defendant has been apprehended and surrendered to the Wilson County authorities.
The judgment of the court below is
Affirmed.